Judgment, Supreme Court, New York County (Charles Ramos, J.), entered April 16, 1997, dismissing the complaint and bringing up for *396review a prior order which granted defendant’s motion for summary judgment, unanimously affirmed, with costs. The appeal from the order is unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
Plaintiff factor’s cause of action for conversion against defendant bank was properly dismissed, it being clear that under the terms of both the Loan Security Agreement between plaintiff and its borrower and the Blocked Account Agreement between plaintiff, defendant and the borrower, the borrower, not defendant, was left with dominion and control over its other deposits with defendant. Plaintiff’s cause of action for negligence against defendant was properly dismissed since to hold that banks owe a duty to their depositors’ creditors to monitor the depositors’ financial activities so as to assure the creditors’ collection of the depositors’ debts would be to unreasonably expand banks’ orbit of duty. We have considered plaintiff’s other contentions, including that there is a need for further disclosure, and find them to be without merit. Concur— Rosenberger, J. P., Williams, Andrias and Colabella, JJ.